DETAILED ACTION
Status of the Claims
Claim 1 is currently pending and is the subject of this Office Action.  This is the first Office Action on the merits of the claims.
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 recites ‘derivatives’ of ambroxol.
The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical Eli Lilly, 119 F.3d at 1566.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  Although the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office (PTO) Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention" Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106).  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.  MPEP §2163.  However, if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function 
In the instant case, claim 1 is drawn to a method comprising administration of amboxol, and derivatives thereof.
Level of skill and knowledge in the art: The level of skill in the art is high.
Partial structure:  The structure of ambroxol has been disclosed.  Additionally, as to the claimed ‘derivatives’ of ambroxol, Applicant has disclosed 6 compounds listed in Table 2.  
Physical and/or chemical properties/Functional characteristics:  Ambroxol and derivatives thereof, are compounds which are allegedly useful in the treatment of Gaucher disease.  In the instant case, Applicant has defined the term "derivative" to "refer to a second compound that is derived from a first compound".  As such, the genus encompassed by derivatives of ambroxol is virtually without limit.  That is, any modification to ambroxol can be considered a derivative of ambroxol.  This is emphasized by the disclosed derivatives in Table 2.  For example, tribromophenyl propanoate bears almost no structural similarity to ambroxol, yet is considered a derivative thereof.  Thus, in the instant case, the term “derivative” is not explicitly defined by the Specification (for example, by precisely defining each of the specific derivations possible to provide each derivative) in such a way as to demonstrate that the inventor had possession of the claimed derivatives (without limitation) of ambroxol.
Method of making the claimed invention: Although the Specification provides a method for making ambroxol and one of ordinary skill in the art would be able to make the 5 disclosed derivatives, no methods for making the other claimed derivatives is provided. 
Summary: In the instant case, Applicant has disclosed the structure, formula and chemical name of 6 derivatives of ambroxol.  Yet, as to the other claimed derivatives, no structure, formula, 
However, the MPEP states that written description for a genus (for example, the claimed derivatives of ambroxol) can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claim(s) are broad and generic with respect to all possible compounds encompassed by the claims:  the possible structural variations are limitless to any derivative of the elected compound species.    In the instant case, however, the Specification does not disclose a sufficient variety of species to reflect this variance in the genus.  While having written description of ambroxol and the 6 derivative compounds identified in the Specification tables and/or examples, the Specification does not provide sufficient descriptive support for the myriad of other compounds embraced by claim 1 such as, for example, “derivatives” (without limitation) of ambroxol.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder
Claim 1 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating Gaucher disease is not considered enabled for preventing the underlying metabolic causes of symptoms of Gaucher disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
While Applicant has enabled a method of treating Gaucher disease, in the sense that Applicant enables a method for enhancing glucocerebrosidase activity, concentration, and trafficking to the lysosomes, preventing the underlying metabolic causes of symptoms of Gaucher disease is not considered enabled.  Accordingly, claim 1 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the treatment of Gaucher disease as discussed, does not reasonably provide enablement for the prevention of the underlying metabolic causes of symptoms of Gaucher disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below.
Nature of the invention and Breadth of the claims: Instant claim 1 is drawn to a method of treating Gaucher disease wherein the Specification specifically states that "[t]he expressions 'treat' and 'treatment'… include… preventing the underlying metabolic causes of symptoms” (Paragraph 0026), said method comprising administering ambroxol or a derivative thereof to a www.ntsad.org – provided in Applicant’s IDS submitted 4/20/2020).  Furthermore, as defined by the Merriam-Webster Online Dictionary, to prevent something is "to keep something from happening or existing."  As such, the term 'prevent' is distinct from, for example, the term 'treat' or ‘manage’ which would entail reducing the likelihood of an event or ameliorating some of the symptoms of a disease or condition.   Accordingly, the nature of the invention is extremely complex in that it encompasses a method for keeping the underlying metabolic causes of symptoms of Gaucher disease (i.e., accumulation of glucocerebroside) from existing, said method comprising administering ambroxol to a patient.  Furthermore, the claims are broad.  In particular, the claims encompass administering "a therapeutically effective amount" of ambroxol to a patient in need thereof.  As such, the claims are broad in that they encompass the administration of ambroxol according to any dosing regimen to any individual (i.e., a patient in need of the prevention of excess accumulation of glucocerebroside would entail the entire world population since all persons are in need of not developing Gaucher disease).  The breadth of the claims exacerbates the complexity of the invention.  
Guidance of the specification/The existence of working examples: The amount of direction provided by the Applicant is considered to be determined by the specification and the working examples.  Applicant’s data do not demonstrate that the instant invention is capable of preventing the underlying metabolic causes of symptoms of Gaucher disease from existing.  in vitro data indicate that ambroxol is capable of enhancing both the activity and concentration of glucocerebrosidase enzyme in the lysosomes.  However, there is nothing to suggest that the underlying metabolic cause of the symptoms (e.g., accumulation of glucocerebroside) has been prevented from existing.  As such, Applicant's data do not demonstrate that the instant invention is capable of preventing the underlying metabolic causes of symptoms of Gaucher disease
State of the art/Predictability of the art:  The level of predictability in the art is considered to be relatively low.  In the instant case, the art teaches that enzyme replacement therapy may decrease the accumulation of glucocerebroside and treat Gaucher disease.  However, the art does not indicate that such accumulation is prevented.  Indeed, as discussed by Grinzaid et al (Genetics in Medicine 4:427-433, 2002, Abstract only – provided in Applicant’s IDS submitted 4/20/2020) cessation of enzyme replacement therapy results in regression of disease status, indicating that administration of the enzyme may temporarily reduce, but does not “prevent”, the accumulation of glucocerbroside.
Amount of experimentation necessary: Given the complex nature of the invention, which is exacerbated by the breadth of the claims, and given the lack of working examples and the high degree of unpredictability in the art, it would require undue experimentation for a person of ordinary skill in the art to use the invention as claimed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over EACH of US 8,124,597, US 8,404,668, US 8,937,059, US 9,006,223, US 9,233,083, US 9,415,025, US 10,028,922 and US 10,653,645. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Each of the patents embrace the administration of ambroxol to a patient suffering from Gaucher’s disease. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611